Title: To George Washington from Richard Peters, 20 July 1776
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 20th 1776

I have it in Direction from the Board of War to request your Excellency would give them your Advice on the enclosed Application from Mr William Goddard whom as well as every Person qualified to fill the several Stations in the Army they would wish to provide for consistent with Regularity & the Good of the Service. You will percieve that Mr Goddard applies for a Lieut. Colonelcy which depends on the Removal of several Officers into superior Stations & in his Opinion these removals should be made according to the Precedence of the Officers considered with Relation to the whole Army. Whether Vacancies should be filled colonially or continentally is a Matter which has not yet been settled & about which there are various Opinions; & whether, in the particular Cases pointed out by Mr Goddard, it is expedient to make the Arrangements mentioned in his Letter to the Board, is a Matter which without your Excellency’s Assistance they can form no Judgment. One of the Regts mentioned by Mr Goddard is a Massachussetts Regt, the others are of Connecticut. It has been mention’d to Mr G. that an Objection will arise from the Officers of Parsons’s over whom he is desirous to be placed, that he, not having been in the Army, before, should be immediately created a Lieut. Col:, in Preference to the Officer

who would be entitled to the rise. He says in Answer to this that it is perfectly agreable to the Corps that it should be so; but of this you will be so good as to make the necessary Enquiries. He mentions also a Regt of Artificers, the Field Officers of which are not completed to their Number, commanded by Col: Parke. As the Board do not wish to serve Mr Goddard at the risque of creating Uneasiness among the Officers, they have troubled you with the Matter that you may be pleased to give them the proper Information.
It is the Desire of the Board to form a regular List of the Army to avoid Inconveniencies arising from Promotions of Persons not entitled to it from their Rank in the Army & therefore they would be happy if you could spare the Time from your more important Engagements to attend to the requests made in their first Letter to you on the Subject of their Appointment. I have the Honour to be your Excellency’s most obedt & most hble Servt

Richard PetersSecy Bd War & Ordnance

